DETAILED ACTION

Election/Restriction: Rejoinder
Claim 1 is allowable. The restriction requirement among the treated material, the method of manufacturing the material, and a resin-bonded body, as set forth in the Office action mailed on July 29, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim and is supported by the instant specification. Specifically, the restriction requirement between the product of claim 1 and the method of manufacturing the product is withdrawn.  Claims 2 and 3, directed to a method of manufacturing the product of claim 1 are no longer withdrawn from consideration because they require all the limitations of an allowable claim.  Accordingly, claims 2 and 3 are rejoined.  
However, claim 4, which is directed to a resin-bonded body comprising the product of claim 1 and which was non-elected without traverse, lacks support in the original disclosure because there is no teaching of a resin-bonded body comprising a coiled surface-treated aluminum material.  As such, claim 4 is cancelled. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
As discussed above, the application has been amended as follows: 
Claim 4 is cancelled. 

Allowable Subject Matter
In view of the above rejoinder, claims 1-3 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant claims are directed to a surface-treated aluminum material having adhesiveness for resins comprising a coiled aluminum material with an anodic layer displaying minimal cracking between its component barrier and porous regions.  The claimed product is made by a method designed for coil processing that allows the applied current to be attenuated in a rapid enough fashion that cracking between the barrier and porous layers of the anodic film upon coiling is minimized.  The claim requirement that the anodic film has a relatively uniform thickness allows the film to achieve sufficient area contact for improved adhesion strength to a resin while avoiding cohesive failures due to a build up of stress from the resin being adhered to the layer.  The "method for manufacturing the surface-treated aluminum material having excellent adhesiveness to resins according to claim 1" is understood to indicate that claim 2 is directed to a method forms a coiled product meeting all of the limitations of claim 1. 
The most similar prior art of record is presented by Shinichi '679 (JP 2010-000679 A) and Shinichi '064 (JP 2009-228064 A).  Although each of the Shinichi references teach an aluminum material that is anodized in a similar manner to the instant invention, each of these references is directed to treating a small segment of aluminum rather than to doing a continuous process that produces a coil.  As such, neither reference teaches the conditions for forming a coil with the minimal cracking and film uniformity as claimed.  As Applicant has pointed out, neither of these references teaches parameters that align closely enough with the parameters required for making the claimed invention that their products, if coiled, could be considered to inherently possess the recited structure.  Additionally, neither reference teaches that their product includes a crack in the recited location and there is no apparent reason based on their teachings to configure a coiled final product to have a crack, as claimed.  As such, the claimed product and its method of formation are allowable because they are neither anticipated nor rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784